Citation Nr: 1740702	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  07-20 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities prior to January 2, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to January 1973.  He died in October 2012 as reflected in the death certificate of record.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2012 decision, in part, the Board denied the claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, during the pendency of his appeal to the Court, the Veteran died.  His surviving spouse subsequently requested to be substituted as the appellant.  38 U.S.C.A. § 5121A.  Thereafter, pursuant to a June 2013 Order, the Court granted the Appellant's request for substitution.  As a result, the Appellant has been substituted as the claimant for the purposes of processing to completion the claims that were pending at the date of the Veteran's death.  In a February 2014 Joint Motion for Partial Remand, the parties moved to vacate the September 2012 Board decision.  The Court granted the motion in a March 2014 Order and the matter was remanded to the Board.

In September 2014 and July 2015 Board decisions, in part, the TDIU claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Prior to January 2, 2008, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation at any point.


CONCLUSION OF LAW

The criteria for referral of the issue of entitlement to total disability rating based on individual unemployability due to service-connected disability for extraschedular consideration have not been met prior to January 2, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  In November 2014, the Appellant was sent a VCAA letter in regard to TDIU.  As such, compliant VCAA notice was provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran and Appellant have been obtained, to the extent possible.  The Appellant has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

In this case, VA medical opinions are of record, as cited below, dated March 2015 and June 2017.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran raised the issue of entitlement to a TDIU during the pursuit of his claim of entitlement to an increased rating for residuals of a left thumb fracture; as such, entitlement to a TDIU became a component of that appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  The Board notes that the Veteran's increased rating claim was received on January 20, 2006.  He was recently granted entitlement to TDIU, effective January 2, 2008.  According to 38 C.F.R. § 3.400 (o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2) (2016).  Accordingly, as the date of claim is January 20, 2006, the Board must consider whether it is factually ascertainable that the Veteran was entitled to a TDIU from January 20, 2006 to January 2, 2008.

Upon his death, the Veteran was service-connected for residuals of head injury with posttraumatic headaches at 50 percent; residuals of ganglionectomy of the right wrist at 10 percent; residuals of left thumb fracture at 10 percent; tinnitus at 10 percent, and bilateral hearing loss at zero percent.  His combined disability rating was 60 percent from January 20, 2006 and 70 percent from January 2, 2008.  

From January 2, 2008, the Veteran was service connected for tinnitus and hearing loss.  Therefore, he was not service connected for tinnitus and hearing loss during the appeal period of January 20, 2006 to January 2, 2008 and the Board will not consider these disabilities in the present appeal.

The Board notes that the Veteran met the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16 (a) from January 2, 2008; the claim can only be considered for referral of a claim for TDIU an extraschedular basis from January 20, 2006 to January 2, 2008.  See 38 C.F.R. § 4.16 (b).  However, the Board finds that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities so as to warrant such referral.

The record indicates that the Veteran was intermittently employed as a truck driver during the period under consideration.  See the VA psychiatric examination dated February 2008.  The examiner noted, "[i]t appears that the Veteran moved around from time to time and had a number of jobs working in aviation fuel as a truck driver and as a limousine driver and has had difficulty maintaining gainful employment."  The examiner further noted that the Veteran's "employment functioning was affected by his alcohol abuse.  He lost his license and had difficulty obtaining employment since this event."  Additionally, a March 2006 VA examination report indicated that for the past two years the Veteran had "only done odd jobs as a handyman part-time."

Pursuant to the September 2014 Board Remand, a VA medical opinion was obtained in order to determine if the Veteran's service-connected disabilities combined to render him unable to secure or follow a substantially gainful occupation prior to his death in October 2012.  In a March 2015 opinion, the VA examiner determined that, with respect to the Veteran's service-connected residuals of a head injury, "it is my medical opinion that it is less likely than not that the Veteran was employable."  The examiner stated that this finding was based upon review of the Veteran's claims file to include a December 2010 VA report, which noted that "the Veteran is unable to function during the course of the headaches."  The examiner also found that the Veteran "was at least as likely as not employable" due to his service-connected right wrist and left thumb disabilities, with certain restrictions.  

The July 2015 Board remand noted that critically, in rendering his opinion, the examiner did not opine as to when the Veteran became unemployable due to his service-connected residuals of a head injury with post-traumatic headaches.  To this end, the Board noted that the Veteran's service-connected residuals of a head injury with headaches were rated as 50 percent from January 20, 2006 under Diagnostic Code 8100 [migraine].  Significantly, Diagnostic Code 8100 indicates that a 50 percent evaluation is warranted for migraine headaches "with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."

Accordingly, the Board found that an addendum VA opinion was warranted in order to determine when it was factually ascertainable that the Veteran was unemployable as a result of his service-connected residuals of a head injury with post-traumatic headaches.

In June 2017, a VA examiner's opinion was obtained; the same VA examiner who entered the March 2015 opinion.  The examiner stated that it is less likely than not that the Veteran's service connection residuals of a head injury with post-traumatic headaches rendered him unable to secure or follow substantially gainful occupation prior to January 2, 2008.  The examiner stated that upon review of the record, medical records prior to January 2, 2008 show no evidence of any stated functional impairments as it relates to the Veteran's service connection residuals of a head injury with post-traumatic headaches which would had rendered him unable to secure or follow substantially gainful occupation.  The examiner also noted evidence that the Veteran had been working prior to January 2, 2008 as per the medical records reviewed.

Here, the Board finds that referral for TDIU on an extraschedular basis is not appropriate as there is insufficient evidence to show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to January 2, 2008.

The Board notes that the Veteran was intermittently employed as a truck driver and handyman during the period under consideration, which may not constitute substantially gainful employment, as it is unclear the extent and nature of the work.  Nevertheless, there is insufficient evidence to support that the Veteran was unable to secure and follow a substantially gainful occupation during this period by reason of service-connected disabilities.  The February 2008 psychiatric exam noted, for example, that the Veteran's employability was impaired by alcohol abuse, which is not service connected.

As noted, the VA examiner's opinion also supports that the Veteran's headaches did not render him unable to secure and follow a substantially gainful occupation.  Upon review of the claims file and with medical expertise applied, the examiner stated that upon review of the record, medical records prior to January 2, 2008 show no evidence of any stated functional impairments as it relates to the Veteran's service connection residuals of a head injury with post-traumatic headaches which would had rendered him unable to secure or follow substantially gainful occupation.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU prior to January 2, 2008 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


